DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 20 July 2022 and the request for continued examination filed on 20 July 2022. 
Claims 1, 5, 9, 13, 17, and 21 were amended. Claims 1-24 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 9 and 17, recites in part, access census data; log panel demographic impressions to determine panel data; set up a system of equations corresponding to constraints based on census data; select a census parameter value based on a first constraint of the constraints, the first constraint selected for census parameter selection, the first constraint based on media accesses represented in panel data; iteratively solve for a duration value for a media item that satisfies the system of equations using panel data and the census parameter value, the duration value corresponding to a duration that the media item was accessed by anonymous audience members in a demographic group, the iteratively solving for the duration value including: determining a pseudo universe estimate based on the panel data; determining census impression count totals based on the pseudo universe estimate and the census parameter value; determining census duration totals based on the pseudo universe estimate and the census parameter value; and performing a subsequent iteration when the census duration totals and the census impression count totals do not satisfy the system of equations; and generate a report including the duration value for the media item. These limitations describe a concept of analyzing data to produce audience information. This concept is plainly a marketing or advertising activity. As such the claims are determined to describe a concept which falls in the methods of organizing human activity grouping of the 2019 PEG, and therefore the claims are determined to recite an abstract idea.
Alternatively, the limitations set up a system of equations corresponding to constraints based on census data; select a census parameter value based on a first constraint of the constraints, the first constraint selected for census parameter selection, the first constraint based on media accesses represented in panel data; iteratively solve for a duration value for a media item that satisfies the system of equations using panel data and the census parameter value, the duration value corresponding to a duration that the media item was accessed by anonymous audience members in a demographic group, the iteratively solving for the duration value including: determining a pseudo universe estimate based on the panel data; determining census impression count totals based on the pseudo universe estimate and the census parameter value; determining census duration totals based on the pseudo universe estimate and the census parameter value; and performing a subsequent iteration when the census duration totals and the census impression count totals do not satisfy the system of equations. These limitations plainly describe an act of calculating using mathematical methods to determine a set of values. As such the claims are determined to describe a concept which falls in the mathematical concepts grouping of the 2019 PEG, and therefore the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate a recited abstract idea into a practical application. Claim 1 recites a non-transitory computer readable storage medium. Claim 9 recites memory and processor circuitry. Claim 17 recites various circuitry. These additional elements are all recited at an extreme level of generality, and may be interpreted as generic computing devices used to implement the abstract idea. However, under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. Additionally, the claims describe receiving information from a server  and via network communications. These do not reflect any improvement to technology, do not require any particular machine, do not effect any transformation, and do not meaningfully limit the implementation of the abstract idea. Instead they only generally link the abstract idea to a technological environment involving networked computers. As such these additional elements, individually and in combination with the prior computing devices, do not integrate the abstract idea into a practical application.  For the abstract idea associated with methods of organizing human activity, there are no further additional elements. As such, the claims are determined to be directed to an abstract idea.
The alternative abstract idea is similarly not integrated into a practical application by the incorporation of generic computing devices or the receiving of information through networked computers used to implement the abstract idea. For this abstract idea, there is a further additional element of generate a report. However, this limitation may be understood as insignificant extra-solution activity. Not the similarity between a generic recitation of reporting data and printing or downloading generated menus, identified as an “insignificant application” in MPEP 2106.05(g). Under the 2019 PEG, adding insignificant extra-solution activity to a judicial exception does not integrate a judicial exception into a practical application. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the computer, the receiving of information via a network, and the report generation do not represent any improvement to technology, do not reflect an improvement to technology, do not effect a transformation of an article, and do not meaningfully limit the implementation of the abstract idea. Instead, the combination of additional elements only generally links the abstract idea to a computerized technological environment with report outputs. Thus the combination of additional elements do not amount to As such, the claims are again determined to be directed to an abstract idea.
At Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite an additional element which may be interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite an additional element of receiving information via a network or from a sever. However, per MPEP 2106, receiving or transmitting data over a network has been recognized by the courts as a conventional computer function. As such, these additional elements, individually and in combination with the prior computing devices, do not amount to significantly more than the abstract idea. As previously noted, the claims recite an additional element of generating a report. However, as explained above, this additional element, individually and in combination with a networked computing device, only generally links the abstract idea to a technological environment with report outputs. As such, the combination of additional elements does not amount to significantly more than the abstract idea. There are no further additional elements. Therefore the additional elements, when considered individually and in combination, do not amount to significantly more than either of the identified abstract ideas. Thus the claims are determined to be not patent eligible. 
Dependent claims 2-7, 10-15, and 18-23 further narrow the abstract ideas, but the claims continue to recite abstract ideas, albeit narrowed abstract idea. These claims do not recite any new additional elements. The previously identified additional elements do not integrate the narrowed abstract ideas into practical applications for reasons similar to those above. As such these dependent claims are determined to be directed to an abstract idea. The previously identified additional elements do not amount to significantly more than the narrowed abstract ideas for reasons similar to those above. Dependent claim 8, 16, and 24 recites the additional element of accessing information from a memory. When considered individually and in combination with the prior additional elements, this additional element only further generally links the abstract idea to a technological environment involving computers. Thus the combination of additional elements does not integrate the narrowed abstract ideas into a practical application. Further, per MPEP 2106, retrieving information in memory has been found to be a conventional computer functionality by the courts. Thus the combination of additional elements does not amount to significantly more than the narrowed abstract ideas. Thus as the dependent claims continue to be directed to an abstract idea without reciting significantly more than the abstract ideas, the dependent claims are determined to be not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7013, 15-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard et al. (US 2019/0147461 A1) in view of Sheppard et al. (US 2018/0249211 A1) [hereafter referenced as Murphy] and Shah et al. (US 2018/0332177 A1). 

Regarding Claim 1, 9, and 17: Sheppard discloses a non-transitory computer readable storage medium comprising instructions (See at least [0037]) which, when executed, cause one or more processors (See at least [0094]) to at least:
access census data from a server (the input data gatherer 602 receives census data indicative of the number of impressions of the media associated with audience members. See at least [0079]. Also: the input data gatherer 602 (FIG. 6) accesses marginal census data, panel data and a universe estimate. For example, the input data gatherer 602 accesses data generated by the media meter 101 (FIG. 1A) and/or data proprietors 104a, 104b (FIG. 1B) stored by the AME 102 (FIG. 1A). See at last [0096]. Also:  an impression collector 172 (e.g., an impression collection server or a data collection server) at the AME 102. See at least [0053]). 
log panel demographic impressions obtained via network communications to determine panel data (In response to receiving the beacon/impression request 114, the AME impressions collector 116 logs an impression for the media 110 by storing the media identifier 118 contained in the beacon/impression request 114. In the illustrated example of FIG. 1A, the AME impressions collector 116 also uses the device/user identifier 120 in the beacon/impression request 114 to identify AME panelist demographic information corresponding to a panelist of the client device 106. That is, the device/user identifier 120 matches a user ID of a panelist member (e.g., a panelist corresponding to a panelist profile maintained and/or stored by the AME 102). In this manner, the AME impressions collector 116 can associate the logged impression with demographic information of a panelist corresponding to the client device 106. See at least [0038]).
set up a system of equations corresponding to constraints based on the census data (At block 904, the example probability distribution generator 606 identifies a first system of equations defining relationships of multipliers to partitioned census terms based on panel data constraints. In some examples, the multipliers are Lagrange multipliers or terms otherwise related to Lagrange multipliers (e.g., the z values as defined in equation (4)). For example, if at block 902 the constraint analyzer 604 determines there are three platforms in the system, the probability distribution generator 606 identifies equations (28)-(47) to evaluate, which relate the 20 partitioned census terms identified in table 500 of FIG. 5 (on the left-hand side in the equations) in term of the seven z multipliers and the 20 panel data constraints identified in table 400 of FIG. 4. See at least [0108])
select a census parameter value based on a first constraint of the constraints, the first constraint selected for census parameter selection, the first constraint based on media accesses represented in the panel data (At block 908, the probability distribution generator 606 calculates the multipliers from a substitution of the first system of equations into the second system of equations. For example, in a three platform system, the probability distribution generator 606 uses equations (28)-(47) to modify equation set (24) such that the multipliers (e.g., the z terms) may be in terms of the known panel constraints and the known marginal constraints. See at least [0110]).
solve for a value for a media item that satisfies the system of equations using the panel data and the census parameter value, the value corresponding to a metric that the media item was accessed by anonymous audience members in a demographic group (At block 910, the probability distribution generator 606 evaluates the first system of equations (identified at block 904) for the partitioned census terms. For example, in a three platform system, the probability distribution generator 606, using the calculated values for the multipliers, evaluates each of equations (28)-(47) to determine the estimated unique audience size associated exclusively with each individual platform and each combination of platforms as well as the associated impression counts associated exclusively with each individual platform and each combination of platforms. In other words, the example probability distribution generator 606 evaluates the equations to define all the terms needed to populate the table 500 of FIG. 5. See at least [0111]. Also: At block 806, process control determines if there is another platform to analyze associated with another segment of the panel probability distribution. … If there is at least one more platform to be considered, the generator 606 selects another platform and proceeds to block 804. Otherwise, if all platforms to be considered have been analyzed, the process 800 ends. See at least [0104]. Also: At block 914, the probability distribution generator 606 calculates the census data distribution. For example, the probability distribution generator 606, using the calculated partitioned census terms from block 910, and equations analogous to equations (16), (21), (23) to solve for the census probability distribution. See at least [0113]. Also: a census population is typically regarded as made up of anonymous or unknown audience members. See at least [0022]. Also: In some examples, the probability distribution generator 606 of FIG. 6 solves the system of seven equations using numerical analysis. See at least [0091]). 
generate a report including the value for the media item (the report generator 608 outputs a summary of the panel constraints and/or the corresponding partitioned census terms and/or output other data indicative of the panel and/or census probability distributions or any designated segment thereof. The example report generator 608 may use the constraint tables 400 and 500, of FIGS. 4 and 5 respectively, populated with calculated unique audience size and impression count data to generate reports or estimates of any or all probabilities for the census and/or panel probability distribution(s). … In some examples, the generated report may then be used to calculate any desired individual probability or any other sort of data analysis that can be performed on a probability distribution from the report. See at least [0092]). 

Sheppard does not explicitly disclose iteratively solving the system of equations, the iteratively solving for the duration value including: determining a pseudo universe estimate based on the panel data; determining census impression count totals based on the pseudo universe estimate and the census parameter value; determining census duration totals based on the pseudo universe estimate and the census parameter value; and performing a subsequent iteration when the census duration totals and the census impression count totals do not satisfy the system of equations.
However, Murphy teaches: 
determining a pseudo universe estimate based on the panel data (If the example overlap analyzer 202 determines that there is not a complete overlap in the recorded audience (block 404: NO), the example pseudo universe determiner 204 sets the initial pseudo universe estimate of the recorded audience (Q.sub.R.sup.k) to be the total population size (UE) (block 408). Using the example of Table 1, the example pseudo universe determiner 204 determines the initial pseudo universe estimate of recorded audience to be 1,000 (e.g., Q.sub.R.sup.0=1,000). See at least [0050]. Also: As used herein, a recorded audience refers to monitored panelists exposed to media and a population audience represent the total population of people (e.g., monitored panelists and other unmonitored media consumers associated with return path data) exposed to the media. See at least [0013]. Also: the example interface 200 accesses marginal ratings for the recorded audience (e.g., based on the meter data 102), marginal ratings for the population audience (e.g., based on the return path data 100), reach for the recorded audience from increments of time (e.g., based on the meter data 102), and a total population size (e.g. universe estimate). See at least [0044]). 
determining census reach totals based on the pseudo universe estimate (At block 414, the example reach determiner 206 iteratively updates the estimate of the population audience reach (X.sub.d.sup.k+1) based on the current pseudo universe of the population audience and the marginal ratings for the population audience, as shown in Equation 7. See at least [0054] and Fig. 4). 
performing a subsequent iteration when the census reach totals do not satisfy a system of equations (Examples disclosed herein (A) access marginal ratings for the recorded audience, marginal ratings for the population audience, reach for the recorded audience, and total population size (e.g., the actual universe estimate) and (B) determine pseudo universe estimates to solve a system of equations resulting in the population audience reach. See at least [0015]. Also:  the iteration comparer 208 compares the reach and/or pseudo universe estimates by applying a mathematical difference. In such examples, the difference corresponds to an error of the estimate. The lower the difference, the lower the error and vice versa. The example iteration comparer 208 determines whether or not to continue performing iterations to further converge the population reach estimate, thereby increasing the accuracy of the estimated reach. For example, the iteration comparer 208 may continue to converge the population reach estimate until the error satisfies an error threshold. See at least [0039]. Also:  If the example iteration comparer 208 determines that the error corresponding to the comparison of the subsequent population audience reach and the current population audience reach does not satisfy the first error threshold (block 418 NO), the process continues to block 424 to perform a subsequent iteration until the error is reduced to satisfy the first error threshold. See at least [0057] and Fig. 4). 
Sheppard describes the generation of a system of equations that when solved produces audience data, upon which the claimed inventions iterative solving of a system of equations based on a pseudo universe estimate can be seen as an improvement. However, Murphy demonstrates that the prior art already knew of using a pseudo universe estimate to iteratively solve systems of equations. One of ordinary skill in the art could have applied the techniques of Murphy to the system of Sheppard. Further, one of ordinary skill in the art would have recognized that such an application of Murphy would have resulted in an improved system which could generate audience data based on marginal ratings while taking account dependency among different marginal ratings (Murphy, [0015]). As such, the application of Murphy would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Sheppard and the teachings of Murphy. 

Shepard does not appear to disclose determining a duration value, where the value is for a demographic group, and where the duration is based on impression count and a duration. 
Shah teaches determining a duration value, where the value is for a demographic group, and where the duration is based on impression count and a duration (The example impressions scaler 326 calculates a scaling factor to be applied to the adjusted impressions, and applies the scaling factor to scale the impressions for the combinations of time segments and demographic groups. The example impression duration data generator 328 calculates an adjusted and scaled duration for the combinations of time segments and demographic groups based on the scaled impressions. Example implementations of the segment calibrator 314, the audience adjuster 322, the impressions adjuster 324, the impression scaler 326, and the impression duration data generator 328 are described below in connection with FIGS. 11 and 12. See at least [0090]. Also: A failure to match impressions results in a failure to report audience, exposures, or duration for those impressions and, thus, an underestimation of the audience count, exposure count and/or duration for the demographic group to which the online user belongs. See at least [0031]).
Sheppard and Murphy suggests a system which generates audience metrics based on pseudo universe estimates and census parameters, which differs from the claimed invention by the substitution of Sheppard’s audience metrics for a demographic duration metric. However, Shah demonstrates that the prior art already knew of determining demographic duration metrics based on impressions and durations. One of ordinary skill in the art could have easily substituted the duration of Shah into the system of Sheppard and Murphy. Further, one of ordinary skill in the art would have resulted in a system which would generate accurate audience duration metrics. As such, the identified substitution and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Sheppard and the teachings of Murphy and Shah. 

Regarding Claim 2, 10, and 18: Sheppard in view of Murphy and Shah teaches the above limitations. Additionally, Sheppard discloses wherein the panel data includes at least one of a total panel audience size of the media item for a single dimension and a total panel impression duration of the media item for the single dimension (These audience and impression segments of the collected panel data constrain the panel probability distribution, Q, and will be referred to herein as panel constraints (including, more particularly, audience constraints and impression constraints). The audience constraints (A), are the unique audience sizes that were exposed to media exclusively via the corresponding platform or combination of platforms. For example, A.sub.X refers to the unique audience size corresponding to impressions only on platform X, and A.sub.XY refers to the unique audience size corresponding to impressions on both platform X and platform Y but no other platforms. Panelists that had no impressions of the relevant media are part of audience constraint A.sub.0. Thus, each panel audience constraint is disjoint from the others such that each panelist is represented in one, and only one, audience constraint. Impression constraints (I) use two subscripts and represent the impression count corresponding to all audience members collectively within a particular audience constraint corresponding to a particular platform or platform combination. The first subscripts (indicated in capital letters) identify the associated platform or platform combination while the second subscripts (indicated by lower case letters) identify the particular platform through which the associated impressions occurred. For example, I.sub.XYx is the impression count on Platform X corresponding to audience members exposed to media via both platform X and platform Y but not platform Z (e.g., corresponding to audience constraint A.sub.XY). Additionally, while each member of a particular audience has at least one impression on each relevant platform, the distribution of those impressions between different audience members is unlikely to be even. For example, among panelists associated with the audience constraint A.sub.xz, one panelist may have been exposed to the media once via platform X and many times via platform Z while another panelist may have been exposed only once via platform Z and many times via platform X. Each panel impression constraint is disjoint. That is each impression is counted in one and only one constraint. See at least [0073]). As previously noted, Shah teaches performing audience metric calculations on a demographic group level.
	Sheppard, Murphy, and Shah suggests a system which determines audience metrics according to demographic groups based on total panel data, upon which the claimed invention’s use of demographic specific panel data can be seen as an improvement. However, as Shah teaches determining metrics according to audience groups, one of ordinary skill in the art could have easily applied Shah’s audience groups to Sheppard’s collected panel data, so that the system gathers demographic specific panel data. One of ordinary skill in the art would have recognized that such an application of Shah would have resulted in an improved system providing additional data for solving the equations of Sheppard. As such, the application of Shah and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Sheppard and the teachings of Murphy and Shah

Regarding Claim 3, 11, and 19: Sheppard in view of Murphy and Shah teaches the above limitations. Additionally, Sheppard discloses wherein the census data includes at least one of a total number of census impressions across multiple dimensions, a total census audience size across the multiple dimensions and a single dimension, a first total census impression duration across the multiple demographics and the multiple dimensions, and a second total census impression duration across the multiple dimensions and the single dimension (the marginal constraints provide basic information regarding the total impression count and total unique audience size associated with each platform of interest, See at least [0087]). As previously noted, Shah teaches performing audience metric calculations on a demographic group level.
	Sheppard, Murphy, and Shah suggests a system which determines audience metrics according to demographic groups based on total panel data, upon which the claimed invention’s use of demographic specific total data can be seen as an improvement. However, as Shah teaches determining metrics according to audience groups, one of ordinary skill in the art could have easily applied Shah’s audience groups to Sheppard’s collected total data, so that the system gathers demographic specific total data. One of ordinary skill in the art would have recognized that such an application of Shah would have resulted in an improved system providing additional data for solving the equations of Sheppard. As such, the application of Shah and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Sheppard and the teachings of Murphy and Shah.

Regarding Claim 4, 12, and 20: Sheppard in view of Murphy and Shah teaches the above limitations. Additionally, Sheppard discloses wherein the instructions cause the one or more processors to set up the first constraint based on panel impression count totals from the panel data and panel audience size totals from the panel data (At block 908, the probability distribution generator 606 calculates the multipliers from a substitution of the first system of equations into the second system of equations. For example, in a three platform system, the probability distribution generator 606 uses equations (28)-(47) to modify equation set (24) such that the multipliers (e.g., the z terms) may be in terms of the known panel constraints and the known marginal constraints. See at least [0110]. Also: These audience and impression segments of the collected panel data constrain the panel probability distribution, Q, and will be referred to herein as panel constraints (including, more particularly, audience constraints and impression constraints). The audience constraints (A), are the unique audience sizes that were exposed to media exclusively via the corresponding platform or combination of platforms. For example, A.sub.X refers to the unique audience size corresponding to impressions only on platform X, and A.sub.XY refers to the unique audience size corresponding to impressions on both platform X and platform Y but no other platforms. Panelists that had no impressions of the relevant media are part of audience constraint A.sub.0. Thus, each panel audience constraint is disjoint from the others such that each panelist is represented in one, and only one, audience constraint. Impression constraints (I) use two subscripts and represent the impression count corresponding to all audience members collectively within a particular audience constraint corresponding to a particular platform or platform combination. The first subscripts (indicated in capital letters) identify the associated platform or platform combination while the second subscripts (indicated by lower case letters) identify the particular platform through which the associated impressions occurred. For example, I.sub.XYx is the impression count on Platform X corresponding to audience members exposed to media via both platform X and platform Y but not platform Z (e.g., corresponding to audience constraint A.sub.XY). Additionally, while each member of a particular audience has at least one impression on each relevant platform, the distribution of those impressions between different audience members is unlikely to be even. For example, among panelists associated with the audience constraint A.sub.xz, one panelist may have been exposed to the media once via platform X and many times via platform Z while another panelist may have been exposed only once via platform Z and many times via platform X. Each panel impression constraint is disjoint. That is each impression is counted in one and only one constraint. See at least [0073]). As previously noted, Shah teaches performing audience metric calculations on a demographic group level.
	Sheppard, Murphy, and Shah suggests a system which determines audience metrics according to demographic groups based on panel constrains, upon which the claimed invention’s use of demographic specific panel constraints can be seen as an improvement. However, as Shah teaches determining metrics according to audience groups, one of ordinary skill in the art could have easily applied Shah’s audience groups to Sheppard’s panel constraints, so that the system determines constraints according to demographic specific panel data. One of ordinary skill in the art would have recognized that such an application of Shah would have resulted in an improved system providing additional data for solving the equations of Sheppard. As such, the application of Shah and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Sheppard and the teachings of Murphy and Shah.

Regarding Claim 5, 13, and 21: Sheppard in view of Murphy and Shah teaches the above limitations. Additionally, Sheppard discloses wherein the census data is first census data and the value is included in second census data, the instructions to cause the one or more processors to solve for the second census data by: selecting a first value for the census parameter value within the constraint; determine a frequency of the second census data based on the first value; determining a frequency for the second census data; determine a first probability of a person based on the first value; determine a second probability of the person being in a total census audience based on the first probability; determine census totals based the impression frequency (the impression frequency distribution analyzer 600, by applying the principles of maximum entropy and minimum cross entropy, then develops estimated probability distributions of both panel probability distributions and census probability distributions. In some examples, the impression frequency distribution analyzer 600 uses the data gathered by the media monitors 101 and/or any other mechanism, to constrain the panel probability distribution the analyzer 600 estimates. See at least [0064]. Also: A similar derivation may be employed to solve for individual probabilities of a system of three platforms, which may be expressed as follows: q.sub.{ijk}=z.sub.1z.sub.2.sup.(i)z.sub.3.sup.(j)z.sub.4.sup.(k) where z.sub.1, z.sub.2, z.sub.3, z.sub.4 are the Lagrange multipliers as exponents of the exponential constant. Similarly substituting in constraints yields an expression for the individual probabilities: q { ijk } = A XYZ  ( A XYZ I XYZx ) .Math. ( A XYZ I XYZy ) .Math. ( A XYZ I XYZz ) .Math. ( 1 .Math. .Math. .Math. - A XYZ I XYZx ) i - 1 .Math. ( - A XYZ I XYZy ) j - 1 .Math. ( 1 - A XYZ I XYZz ) k - 1 where A.sub.XYZ, I.sub.XYZx, I.sub.XYZy, and I.sub.XYZz are the unique audience sizes and impression counts associated with the combinations of platforms X, Y, Z as defined in the XYZ column 416 of table 400 of FIG. 4. For similar reasons as described above, this equation (23) is limited to probabilities of audience members corresponding to impressions across all three platforms X, Y, and Z (e.g., when i, j, and k are equal to or greater than 1). That is, audience members associated with equation 23 had at least one impressions via each of platform X, platform Y, and platform Z. Therefore, to fully define the panel distribution the example probability distribution generator 606 applies equation set (21) to solve for the probabilities involving two and only two platforms and applies the equation set (16) to solve for the probabilities of panelist audience members exposed to media via one and only one of the platforms. In this example implementation, all constraints listed in constraint table 400 have been used to calculate the panel probability distribution Q. Once this is done, the panel probability distribution is fully defined for the three platforms. Thus, in some examples, the equation sets (16), (21), and (23) may be stored in memory and accessed by the probability distribution generator 606 to calculate any particular probability or segment of the panel probability distribution desired for any combination of impressions across three platforms. See at least [0085]). 
As previously noted in combination with Sheppard, Murphy teaches determine the pseudo universe estimate based on the first probability, the second probability, and a universe estimate; determine census audience size totals based on the pseudo universe estimate (If the example overlap analyzer 202 determines that there is not a complete overlap in the recorded audience (block 404: NO), the example pseudo universe determiner 204 sets the initial pseudo universe estimate of the recorded audience (Q.sub.R.sup.k) to be the total population size (UE) (block 408). Using the example of Table 1, the example pseudo universe determiner 204 determines the initial pseudo universe estimate of recorded audience to be 1,000 (e.g., Q.sub.R.sup.0=1,000). See at least [0050]. Also: As used herein, a recorded audience refers to monitored panelists exposed to media and a population audience represent the total population of people (e.g., monitored panelists and other unmonitored media consumers associated with return path data) exposed to the media. See at least [0013]. Also: the example interface 200 accesses marginal ratings for the recorded audience (e.g., based on the meter data 102), marginal ratings for the population audience (e.g., based on the return path data 100), reach for the recorded audience from increments of time (e.g., based on the meter data 102), and a total population size (e.g. universe estimate). See at least [0044]. Also: At block 414, the example reach determiner 206 iteratively updates the estimate of the population audience reach (X.sub.d.sup.k+1) based on the current pseudo universe of the population audience and the marginal ratings for the population audience, as shown in Equation 7. See at least [0054] and Fig. 4. Also: Examples disclosed herein (A) access marginal ratings for the recorded audience, marginal ratings for the population audience, reach for the recorded audience, and total population size (e.g., the actual universe estimate) and (B) determine pseudo universe estimates to solve a system of equations resulting in the population audience reach. See at least [0015]. Also:  the iteration comparer 208 compares the reach and/or pseudo universe estimates by applying a mathematical difference. In such examples, the difference corresponds to an error of the estimate. The lower the difference, the lower the error and vice versa. The example iteration comparer 208 determines whether or not to continue performing iterations to further converge the population reach estimate, thereby increasing the accuracy of the estimated reach. For example, the iteration comparer 208 may continue to converge the population reach estimate until the error satisfies an error threshold. See at least [0039]. Also:  If the example iteration comparer 208 determines that the error corresponding to the comparison of the subsequent population audience reach and the current population audience reach does not satisfy the first error threshold (block 418 NO), the process continues to block 424 to perform a subsequent iteration until the error is reduced to satisfy the first error threshold. See at least [0057] and Fig. 4). Additionally, as previously noted in combination with Sheppard and Murphy, Shah  teaches applying audience analysis to demographic groups and determining durations as a part of audience analysis. 
Sheppard, Murphy, and Shah suggests a system which determines audience metrics using a maximum entropy principle solution method, upon which the claimed invention’s incorporation of duration and audience groups into the analysis can be seen as an improvement. However, Shah demonstrates that the prior art already knew of incorporating audience groups and durations into determining audience metrics. One of ordinary skill in the art could have easily applied the techniques of Shah to the solutions of Sheppard and Murphy. One of ordinary skill in the art would have recognized that such an application of Shah would have resulted in an improved system which could produce additional valuable audience metrics. As such, the application of Shah, and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Sheppard and the teachings of Murphy and Shah.

Regarding Claim 7, 15, and 23: Sheppard in view of Murphy and Shah teaches the above limitations. Additionally, Sheppard discloses wherein the system of equations corresponds to at least one of (a) a first sum of demographic impressions across a dimension or (b) a second sum of durations across the dimension (Where the right-hand side of the equations (24a)-(24f) are the known marginal constraints defined by the census data as depicted in example table 302 of FIG. 3B. The total population or universe estimate (UE), is also assumed to be a known value that is separately available. The terms on the left-hand side of the equations correspond to the 20 different partitioned census terms represented in the example census table 500 of FIG. 5. See at least [0087]-[0088]). As previously noted, Shah teaches performing audience metric calculations on a demographic group level.
	Sheppard, Murphy, and Shah suggests a system which determines audience metrics according to demographic groups based using a total audience system of equations, upon which the claimed invention’s use of demographic specific system of equations can be seen as an improvement. However, as Shah teaches determining metrics according to audience groups, one of ordinary skill in the art could have easily applied Shah’s audience groups to Sheppard’s system of equations, so that the system solves demographic specific system of equations. One of ordinary skill in the art would have recognized that such an application of Shah would have resulted in an improved system providing demographic specific audience metrics. As such, the application of Shah and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Sheppard and the teachings of Murphy and Shah.

Regarding Claim 8, 16, and 24: Sheppard in view of Murphy and Shah teaches the above limitations. Additionally, Sheppard discloses wherein the instructions to cause the one or more processors to access records of impressions from a memory store, the records of impressions logged by the server based on network communications received at the server from first client devices that accessed the media item, the second census data to overcome a technical inability of the server to recognize second client devices that accessed the media item (In response to receiving the beacon/impression request 114, the AME impressions collector 116 logs an impression for the media 110 by storing the media identifier 118 contained in the beacon/impression request 114. In the illustrated example of FIG. 1A, the AME impressions collector 116 also uses the device/user identifier 120 in the beacon/impression request 114 to identify AME panelist demographic information corresponding to a panelist of the client device 106. That is, the device/user identifier 120 matches a user ID of a panelist member (e.g., a panelist corresponding to a panelist profile maintained and/or stored by the AME 102). In this manner, the AME impressions collector 116 can associate the logged impression with demographic information of a panelist corresponding to the client device 106. See at least [0038]. Examiner’s note: The recitation of “to overcome…” is interpreted as an intended use limitation, and may be given limited patentable weight). 

Claims 6, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard et al. (US 2019/0147461 A1) in view of Sheppard et al. (US 2018/0249211 A1) [hereafter referenced as Murphy] and Shah et al. (US 2018/0332177 A1), and further in view of Kropaczek et al. (US 2004/0059549 A1).

Regarding Claim 6, 14, and 22: Sheppard in view of Murphy and Shah teaches the above limitations. Sheppard does not appear to determine if the census impression count totals and the census duration totals satisfy the system of equations; when the census impression count totals and the census duration totals do not satisfy the system of equations, perform a second iteration with a second census parameter value within the constraint; and when the census impression count totals and the census duration totals satisfy the system of equations, output the census audience size totals, the census impression count totals, and the census duration totals. However, Kropaczek teaches determine if the results satisfy the system of equations; where the results do not satisfy the system of equations, perform a second iteration with a second parameter value within the constraint; and when the result satisfy the system of equations, output the result (In step S16, the processor 14 assesses whether the optimization process has converged upon a solution using the objective function values generated in step S14. If no convergence is reached, then in step S18, the input parameter sets are modified, the optimization iteration count is increased and processing returns to step S12. See at least [0048]. Also: Both the system function and constraints are comprised of system inputs (control variables) and system outputs, which may be either discrete or continuous. Furthermore, constraints may be equalities or inequalities. The solution to a given optimization problem has either or both of the following characteristics: 1) minimizes or maximizes a desired condition or conditions, thus satisfying the optimality condition and 2) satisfies the set of constraint equations imposed on the system. See at least [0001] and Fig. 4). 
Sheppard, Murphy, and Shah suggests a system which determines audience metrics according to demographic groups based using a total audience system of equations, upon which the claimed invention’s solution check can be seen as an improvement. However, Kropaczek demonstrates that the prior art already knew of iteratively checking and modifying system solutions. One of ordinary skill in the art could have easily applied the techniques of Kropaczek to the system of Sheppard, Murphy, and Shah. Further, one of ordinary skill in the art would have recognized that such an application of Kropaczek would have resulted in an improved system which would produce more accurate results by checking solution accuracy. As such, the application of Kropaczek and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Sheppard and the teachings of Murphy, Shah, and Kropaczek.

Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claims 1-24: The claim language meets all of the requirements of 112.  
Examiner’s Response: Applicant's arguments filed 20 July 2022 have been fully considered, and the amendments resolve the identified issue. The rejection under 112(a) is withdrawn. 

Applicant’s Argument Regarding 112(b) Rejections of claims 1-24: The rejections of claims 5, 13, and 21 are moot. The duration frequency is fully supported. 
Examiner’s Response: Applicant's amendments arguments filed 20 July 2022 have been fully considered, and they resolve the identified issues. The rejections under 112(b) are withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-24: 
Claim 1 is not directed to presenting, advertising, or selling a company’s service or products and claim 1 is not directed to advertising things to people. Accordingly, claim 1 is not directed to advertising/marketing, and thus, is not directed to a method of organizing human activity.
Claim 1 is not directed to a mathematical formula, a mathematical equation, or a mathematical calculation. For example, no mathematical formula or mathematical expression is actually set forth in the claim itself, and thus, claim 1 does not recite a mathematical concept under the 2019 Eligibility Guidance. 
Claim 1 provide a solution to the problem of inaccurate audience metrics that require a large amount of memory and processor resources to determine such audience metrics analytically. 
Examiner’s Response: Applicant's arguments filed 20 July 2022 have been fully considered but they are not persuasive.
Examiner notes that determining an audience falls within applicant’s definition for marketing: “the activity of presenting, advertising, and selling a company’s products or services in the best possible way.” Determining who and how many are watching an item of content is an important aspect of determining whether or how to advertise a company’s products or services with a given item of content. Thus examiner disagrees with applicant’s assertion that claim 1 doesn’t recite an advertising or marketing activity. 
Applicant’s understanding of the “mathematical concepts” grouping as requiring a formula or mathematical expression is incorrect. Examiner suggests reviewing the October 2019 Update, and specifically the SAP Am., Inc. v. InvestPic, LLC case described as an example of mathematical calculations recited in a claim, where the claim does not include any mathematical formula or expression. 
Per MPEP 2106.05(a): “the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology.” The disclosure suggests that equations 11a-11e and 12a-12b provide an improvement, but the claim does not appear to reflect these features. As such, applicant’s argument is unpersuasive. 

Applicant’s Argument Regarding 103 Rejections of claims 1-24: Esch does not teach or suggest instructions to cause one or more processors to iteratively solve for a duration value for a media item, the iteratively solving for the duration value including determining a pseudo universe estimate based on panel data. 
Examiner’s Response: Applicant's arguments filed 20 July 2022 have been fully considered but they are rendered moot by the amendment of claims 1, 9, and 17


Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office action dated 5 January 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-08-10